Citation Nr: 0011536	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  98-12 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the 20 percent disability evaluation assigned for 
chronic low back strain with mild lumbar scoliosis was 
proper.


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from March 1994 to November 
1995.

This appeal arises from a March 1998 rating decision which 
granted service connection for chronic low back strain with 
mild lumbar scoliosis, assigning a 10 percent disability 
evaluation, effective November 22, 1995.  In a March 1999 
rating decision, the disability evaluation was increased to 
20 percent, effective November 22, 1995.
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been requested by the 
originating agency.  

2.  The current manifestations of the veteran's chronic low 
back strain with mild lumbar scoliosis include complaints of 
pain, muscle spasms and forward flexion to 45 degrees before 
experiencing pain; osteoarthritic changes, narrowing or 
irregularity of joint space or marked limitation of forward 
bending is not demonstrated.


CONCLUSION OF LAW

The 20 percent disability evaluation assigned for chronic low 
back strain with mild lumbar scoliosis was proper.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § Part 4, 
Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased evaluation for her 
chronic low back strain with mild lumbar scoliosis.  We note 
that we have found that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, we find that she has presented a claim which is 
plausible.  We are also satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The veteran, who was granted service connection for chronic 
low back strain with mild lumbar scoliosis and initiated her 
appeal from the action granting service connection, had 
several Department of Veterans Affairs (VA) medical 
examinations in 1998.

At the time of a January 1998 VA general medical examination 
the veteran complained of constant low back pain with 
occasional sharp pain radiating down the right leg.  She 
reported that she had more problems with prolonged walking, 
bending and squatting and that lifting heavy objects caused 
pain.  On examination her gait was normal.  She got up and 
down from a sitting position carefully, holding her back 
stiffly.

Some of the lumbar muscles were tight without actual spasm.  
There was tenderness to palpation of the paralumbar spinal 
muscles.  There was no pain on straight leg raising.  The 
veteran was able to squat and stand.  The range of motion of 
the lumbar spine included forward flexion to 60 degrees, 
backward extension to 25 degrees, right and left lateral 
flexion to 25 degrees and rotation to 25 degrees.  Complaints 
of pain were noted during forward flexion.

On X-ray examination of the lumbar spine there was mild 
dextroscoliosis curvature of the mid lumbar spine.  It was 
noted that the vertebrae were otherwise unremarkable with no 
abnormality identified.  The diagnoses were mild lumbar 
scoliosis; and chronic low back strain with mild limitation 
of motion.

In a May 1998 report from Rodney Helgeson, D.C., it was 
reported that the veteran's low back pain was constant and 
got worse when she was walking or sitting for long periods of 
time.  It was reported that range of motion was below normal, 
that testing elicited low back pain and that palpation 
revealed several areas of muscle spasm in the low back.  The 
diagnoses were chronic sprain/strain of the lumbosacral 
paraspinal soft tissues with attendant myositis and spasm; 
articular dysfunction (chiropractic subluxation complex); and 
complicated by biomechanical change of the spine.  Dr. 
Helgeson indicated that he expected the veteran to be plagued 
with intermittent episodes of back pain.  Copies of receipts 
reflect that the veteran continued to receive treatment from 
Dr. Helgeson from October 1998 to March 1999.

A VA spinal examination of the veteran was conducted in 
November 1998 and, at this time, the veteran's complaints 
included wrenching pain on a particular day with waxing and 
waning periods of discomfort.   Exacerbating factors included 
walking and standing, prolonged sitting and even lying, 
particularly in the right lateral decubitus position.  Relief 
was associated with no particular activity other than 
changing the activity which had been exacerbating her 
discomfort.  There had been some improvement in symptoms with 
chiropractic treatment.

On examination, the veteran's gait was normal.  She was able 
to move around the room without obvious discomfort.  Her 
posture was remarkable for a forward flexed head in resting 
position.  The range of motion of the lumbar spine included 
forward flexion to 45 degrees without pain and to 60 degrees 
with pain associated with the addition of 15 degrees of 
forward flexion; her fingertips came to the top of her shoes.  
Backward extension was to 25 degrees, right lateral bending 
was to 30 degrees with pain at end range, left lateral 
bending was to 30 degrees with pain at end range perceived on 
the right and rotation was to 25 degrees, bilaterally.

There was prominence of the right paraspinal muscles and 
there was tenderness to palpation of the right paraspinal 
extensor muscle mass and the bilateral piriformis muscle 
mass; the right quadratus lumborum was more affected than the 
left quadratus lumborum.  The tenderness to palpation 
associated with spasm was reproduced by provocative test.  
The examiner noted that the effect of fatigue, weakness or 
lack of endurance could not be assessed and that the veteran 
reported that during flare-ups her function was increasingly 
limited by pain.

The assessment was myofascial pain involving the right low 
back and buttock muscles, particularly the quadratus lumborum 
and piriformis muscle associated with decreased function, 
decreased mood and lack of pleasure related to chronic pain 
and alteration in activities.  It was noted that an X-ray 
suggested mild dextroscoliosis.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the veteran's service medical records 
as well as all other evidence of record pertaining to the 
history of the veteran's service-connected chronic low back 
strain with mild lumbar scoliosis.  The Board has identified 
nothing in this historical record which suggests that the 
current evidence of record is not adequate to fairly 
determine the rating to be assigned for this disability.  
Moreover, the Board has concluded that this case presents no 
evidentiary considerations which would warrant an exposition 
of the remote clinical history and findings pertaining to 
this disability.

The veteran is seeking the increased disability evaluation 
for the period beginning November 22, 1995, the date that the 
grant of service connection for chronic low back strain with 
mild lumbar scoliosis became effective.  A United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
decision, Fenderson v. West, 12 Vet. App. 119 (1999), 
concluded that the rule from Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance", is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found- a 
practice known as "staged" ratings.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  With respect to the veteran's low back disability, 
the veteran is currently being rated under Diagnostic Code 
5295 for lumbosacral strain and is receiving a 20 percent 
disability evaluation.  A 40 percent disability evaluation is 
for assignment where the condition is severe; with listing of 
the whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

While the veteran may also be evaluated under Diagnostic Code 
5292 for limitation of motion of the lumbar spine, a 40 
percent disability evaluation is for assignment where there 
is severe limitation of motion of the lumbar spine.  However, 
the veteran's range of lumbar spine motion in January 1998 
included forward flexion to 60 degrees, backward extension to 
25 degrees, right and left lateral flexion to 25 degrees and 
rotation to 25 degrees and ten months later included forward 
flexion to 45 degrees without pain and to 60 degrees with 
pain associated with the addition of 15 degrees of forward 
flexion, backward extension to 25 degrees, right lateral 
bending to 30 degrees with pain at end range, left lateral 
bending to 30 degrees with pain at end range perceived on the 
right and rotation to 25 degrees, bilaterally.  

As forward flexion of the lumbar spine was to 60 degrees with 
pain in January 1998 and was to 45 degrees before the veteran 
experienced pain in November 1998, in the Board's opinion, 
the low back disability is best rated under Diagnostic Code 
5295.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that consideration must be given to functional 
loss due to pain under 38 C.F.R. § 4.40 (1999) and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 (1999) when 
evaluating orthopedic disabilities.  The Court found that the 
applicable Diagnostic Code in that case does not subsume 38 
C.F.R. §§ 4.40 and 4.45, and that the rule against pyramiding 
set forth in 38 C.F.R. § 4.14 (1998) does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court has stated, however, that a specific 
rating for pain is not required.  Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997).

While the veteran contends that her service-connected low 
back disability is more severe than currently evaluated, 
applying the applicable case law, statutes and regulations to 
the particular facts of this case, it is apparent that the 20 
percent rating assigned was proper.  When the veteran was 
examined in January 1998 there was no evidence of 
osteoarthritic changes or narrowing or irregularity of joint 
space, although she was found to be experiencing muscle 
spasms on the latter examination.  In both January and 
November 1998, lateral motion was possible and she was able 
to forward bend to 60 degrees with complaints of pain on the 
earlier occasion and to 45 degrees without pain in November 
1998.
Applying the applicable case law, statutes and regulations to 
the particular facts of this case, the Board finds that, as 
the veteran ambulates with a normal gait and demonstrates 
neither osteoarthritic changes, narrowing or irregularity of 
joint space nor marked limitation of motion, the criteria for 
a higher rating under Diagnostic Code 5295 have not been 
satisfied.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  
Given the nature and severity of the pertinent 
symptomatology, the Board finds that the 20 percent 
evaluation currently assigned is appropriate.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4, Code 5295.


ORDER

The 20 percent disability evaluation assigned for chronic low 
back strain with mild lumbar scoliosis was proper.  The 
appeal is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

